Consent of Independent Registered Public Accounting Firm The Plan Administrator of the PSS World Medical, Inc. Savings Plan We consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 33-80657) of our report dated September 6, 2011, relating to the financial statements and supplemental schedules of PSS World Medical, Inc. Savings Plan as of March 31, 2011 and 2010, and for the year ended March 31, 2011, which report appears in the March 31, 2011 annual report on Form 11-K of PSS World Medical, Inc. Savings Plan. /s/ The GriggsGroup CPAs Ponte Vedra Beach, Florida September 6, 2011
